DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 7 September 2022 is acknowledged.  Claims 15-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rische et al. (US 2007/0049684) in view of Blum et al. (US 2009/0062482; cited in prior Office action).
Regarding Claims 1-7 and 10, Rische teaches polyurethane dispersions based on specific polyesters.  The dispersions are used to coat various substrates (p. 1, [0002]).  The polyesters are polyester polyols having a hydroxyl number of 22-400 mg KOH/g and an average functionality of 1.5-6 (p. 2, [0025]).  These ranges overlap the claimed ranges of 200-800 mg KOH/g and average functionality of 2.0 or greater.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The polyester polyols are polycondensates of diols and dicarboxylic acids (p. 2, [0026]).  Suitable dicarboxylic acids include adipic, azelaic, sebacic, glutaric, malonic, suberic, and 3,3-diethylglutaric acids (p. 2, [0028]).  These read on aliphatic polycarboxylic acids.  Although aromatic dicarboxylic acids are also described as being suitable, they are not required to be present in Rische’s polyester polyol.  When one or more of the aforementioned aliphatic species are selected, 100 mol% of the polycarboxylic acid component in Rische’s polyester polyol will be aliphatic.  Thus, Rische’s aliphatic dicarboxylic acids read on the claimed component (a).
The polyester polyol includes either ethylene glycol and/or diethylene glycol (p. 2, [0031]; see formula (1) where n=1 and/or 2).  These species read on the claimed polyalcohol (c).
The polyester polyol may include additional polyhydroxy compounds in addition to the short chain diols of formula (1).  Suitable additional polyhydroxy compounds include trimethylolpropane (TMP), glycerol, and pentaerythritol (p. 2, [0027]).  Rische does not teach the claimed alkoxylated polyalcohol (b).
In the same field of endeavor, Blum teaches dispersions of polyurethanes based on polyester polyols that are used as coatings (p. 1, [0004]).  The polyester polyols may be formed from aliphatic dicarboxylic acids such as adipic, sebacic, and suberic acid (p. 2, [0035]) and diols such as ethylene glycol and diethylene glycol (p. 2, [0036]).  A triol and/or tetraol may also be included (p. 2, [0033]).  Suitable triols and tetraols include TMP, glycerol, and pentaerythritol.  Suitable triols and tetraols also include ethoxylated or propoxylated TMP and glycerol (p. 2, [0037]).  TMP, glycerol, and pentaerythritol are listed in parallel with ethoxylated or propoxylated TMP and glycerol as equally suitable alternatives to one another, and are therefore recognized by Blum as equally suitable alternatives to one another.
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Rische’s TMP, glycerol, or pentaerythritol with Blum’s ethoxylated or propyxylated TMP or glycerol, as these compounds are recognized by the prior art as equally suitable polyhydroxy compounds for use in polyester polyols which are subsequently incorporated into polyurethane dispersions used as coating compositions.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  Alkoxylated or propoxylated TMP and glycerol are recognized in the art as having an average functionality of 3.0.  These compounds therefore read on the claimed alkoxylated polyalcohol (b).
Modification of Rische in view of Blum as applied above reads on Claims 1-7 and 10.
Claims 8 and 9 further modify the aromatic polycarboxylic acid of Claim 1 “when present”.  The limitations of Claims 8 and 9 are interpreted as being optional based on the phrase “when present” and need not be taught by the prior art in order to read on the claims.  
Alternatively, Rische teaches that suitable dicarboxylic acids include phthalic, isophthalic, and terephthalic acid (i.e. aromatic dicarboxylic acids) in addition to the aliphatic species applied above (p. 2, [0028]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Rische’s aliphatic and aromatic dicarboxylic acids based on their parallel recitation as equivalents.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
Regarding Claims 11-13, Rische does not expressly disclose amounts of each structural unit present in the final polyester polyol.  However, Blum suggests polyester polyols which include 30-70% dicarboxylic acids, 20-60% diols, and 0-50% triols (p. 2, [0030]-[0034]).  It would have been obvious to one skilled in the art at the time of filing to use Blum’s ranges as guidelines when forming Rische’s polyester polyols, as they are shown to be suitable when forming products based on similar monomers which are used in similar applications.  These ranges overlap or fall within the ranges recited by Claims 11-13.
Regarding Claim 14, the cited references do not disclose a suitable viscosity measured under the claimed conditions.  Nevertheless, the product resulting from modification of Rische in view of Blum is formed from identical monomers and shares other physical properties with the claimed polyester polyol including functionality and OH value.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the modified product will necessarily possess the claimed viscosity.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762